Citation Nr: 1734247	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected back and left knee disabilities.

2.  Whether referral of the question of entitlement to an extra-schedular rating for a cervical spine disability is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1985 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a hearing before the undersigned in December 2015.

This matter was before the Board in March 2016, at which time it was remanded for further development.  The Board deferred consideration of whether entitlement to an extraschedular rating for a cervical spine disability should be referred for further development; pending development of the issue of entitlement to a total rating for compensation based on individual unemployability.  See Brambley v. Principi, 17 Vet App 20 (2003) (holding that it could be improper to deny referral for consideration of an extraschedular rating while at the same time remanding a TDIU issue for further development).  In November 2016, the RO granted TDIU.  The Veteran has not disputed the effective date of the grant.  Accordingly, the issue is no longer before the Board.


FINDINGS OF FACT

1. The Veteran has a right hip disability that is the result of her service-connected back and left knee disabilities.

2.  The Veteran's cervical spine disability is manifested by symptomatology that is contemplated by the rating criteria.


CONCLUSION OF LAW

1.  The criteria for service connection for a right hip disability, on a secondary basis, have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for referral of the cervical spine disability for extraschedular consideration are not met.  38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310 (a), (b) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that her right hip disability is the result of an injury in a 1988 motor vehicle accident that occurred while she was in service. 

Service treatment records are silent as to any complaints related to the Veteran's hips.  Post service records include an April 2002 VA treatment note indicated the Veteran had been experiencing hip pain for the past 10 years.  In a July 2004 VA treatment note, the Veteran indicated that her hip pain had an onset of some 20 to 30 years earlier. 

In August 2006, the Veteran underwent a VA examination.  At that time, she reported experiencing bilateral hip pain for a "long period of time" and associated it with her back.  She reported pain, stiffness, locking, fatigue, and a lack of endurance.  Examination of the hips showed no instability and full range of motion, with pain.  She was diagnosed with chronic strain of the bilateral hips.  On the question of nexus, the examiner concluded that it was less likely than not that the condition was related to the Veteran's military service.  As rationale, he explained that he found no record of any injuries or complaints related to the hips in the Veteran's service treatment records.

At her December 2015 hearing, the Veteran described the 1988 motor vehicle accident.  She testified that her hips began to hurt immediately following the accident.  

Following the Board's March 2016 remand, the Veteran was again provided with a VA examination, this time in July 2016.  Following a thorough clinical examination, the VA examiner found right hip disturbance of locomotion and interference with standing, which he determined was a minor abnormality.  In August 2016, the examiner provided an opinion which addressed whether there was a nexus between the right hip condition and the Veteran's military service.  

The examiner concluded that it was more likely than not that the Veteran's right hip strain was due to her service connected back and knee conditions.  As rationale, he indicated that although the Veteran's right hip range of motion and X-rays were normal, she was experiencing ligamentous strain (which he indicated could be classified as bursitis, synovitis, tenosynovitis, or trochanterica pain syndrome) that was due to the motion of her back and knee. 

In contrast, the Board assigns great probative weight to the findings of the July 2016 examiner.  He based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds this opinion the most probative evidence of record concerning the relationship between the Veteran's military service, to include her service-connected disabilities, and her right hip disability. 

Unless the preponderance of the evidence is against the claim, it cannot be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.  In this case, the favorable opinion of record is of greater probative value than the negative opinion. Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right hip disability is warranted. 

Extraschedular Referral

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The schedular rating criteria contemplate functional impairment (daily effects) of a rated disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).   

The Veteran's cervical spine disability has been rated 10 percent disabling since December 20, 2010 and 20 percent disabling since July 16, 2015.  These ratings were awarded on the basis of limitation of motion and its associated functional impairments, which include pain, weakness, incoordination, and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016).  There is no evidence or contention that there are additional manifestations of the disability that are not contemplated by the rating criteria.  Accordingly, the evidence is against referral for consideration of an extraschedular rating.


ORDER

Service connection for a right hip disability is granted.

Referral of the question of entitlement to an extra-schedular rating for a cervical spine disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


